DETAILED ACTION
Status of Claims
This final Office action is responsive to Applicant's amendment filed 12/30/20.  Claims 1, 5-10, 12, 14-20 have been amended.  Claims 4 and 13 have been canceled. Claims 21-22 have been added.  Claims 1-3, 5-12, and 14-22 have been considered as follows. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the rejection of the pending claims under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  The Examiner believes the previously applied prior art still reads upon the claims as amended.  Regarding Applicant's argument that the cited references do not teach of all the limitations as amended, Shrader et al. (US 2016/0182244 A1, herein Shrader) in view of de Jong, et al. (US 2004/0054628 A1, herein de Jong) has been further analyzed to illustrate this aspect (see claim 1 rejection below).
Regarding Applicant’s arguments that the cited references do not teach of the limitations drawn to a token that comprises a charging field that indicates a charging treatment, Examiner submits the language as claimed is broad in nature, and merely describes that the token includes a portion (charging field) that indicates how payments 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrader et al. (US 2016/0182244 A1, herein Shrader) in view of de Jong, et al. (US 2004/0054628 A1, herein de Jong).
As per claim 1, Shrader teaches of a method (abstract) comprising:
obtaining a communication from the user equipment by the core network, wherein the communication obtained from the user equipment includes first data comprising the request for the content (pg. 2, [0012] which describes receiving an access request that identifies requested multimedia content; and pg. 5, [0047], which describes requested multimedia content; and pg. 5, [0051] which describes content identifiers, such as the content names, links, or identification numbers or codes used by subscriber devices to request particular multimedia content from the network 10, where requests for content are received from UEs; and pg. 6, [0054] which describes the method including “receiving (Block 402) an access request that identifies requested 
sending, via the core network, to the content provider system, the first data comprising the request for the content; obtaining, from the content provider system, second data including the content (pg. 2, [0012] which describes processing the request for content by determining a content location of the requested multimedia content; and pg. 6, [0059] which describes how in dependence on the particular caching arrangement used and the particular requested multimedia content, such content is available internally or it has to be fetched from an authorized external or remote content provider, where in order to fetch the content it is understood that the request for content has been sent to and received from the content provider);
 inspecting the first data or the second data by a network gateway of the core network to determine a charging treatment for the content (pg. 2, [0013] which describes the generating of a charging related message that includes content location information indicating the content location, as determined for the requested multimedia content; and pg. 2, [0025-0026] and Fig. 1 which describes the wireless communication network of the invention as a network that provides communication services to subscriber devices to allow subscribers to view or consume multimedia content, through transmissions such as multicast/broadcast multimedia transmissions or point-to-point transmissions; and pg. 5, [0047] and Fig. 2-3 which describes determining the content location of the requested multimedia content; and pg. 5, [0049] which describes how location indication allows the charging node 52 to differentiate charging for multimedia content that is delivered from an internal data store 20, 22 or 24 versus multimedia 
sending, to the user equipment, the second data including the content; and applying the charging treatment for the content (pg. 2, [0013] which describes the sending of the charging related message to a charging node in the network; and pg. 5, [0048] which describes how multimedia content is to be delivered to the subscriber device; and pg. 6, [0054] which describes generating (Block 406) a charging-related message that includes content location information...sending (Block 408) the charging-related message...to enable differentiated charging by the charging node 52 as a function of the content location indicated by the content location information included in the charging-related message", where content is delivered to the subscriber device and a charging message is delivered to the charging node for applying the content location-based charging treatment).
However, Shrader fails to explicitly teach of communicating a token to a user equipment based on the user equipment being authenticated to retrieve content, wherein the token is to be included in a request for the content and further obtaining a communicating a token to a user equipment via a core network based on the user equipment being authenticated by a content provider system to retrieve content from the content provider system, wherein the token comprises a charging field that indicates a charging treatment and the token is to be included in a request for the content; obtaining a communication from the user equipment by the core network, wherein the communication obtained from the user equipment includes first data comprising the request for the content and the token; sending, via the core network to the content provider system, the first data comprising the request for the content and the token obtained from the user equipment; obtaining, from the content provider system, second data that includes the content; inspecting the first data or the second data by a network gateway of the core network to determine the charging treatment for the content; and sending, to the user equipment, the second data that includes the content; and applying the charging treatment for the content (abstract which describes digital content access control for creating an authenticated digital content request based in part on a request for digital content with information used by one or more content repositories to validate the authenticated digital content request; and pg. 1, [0009] which describes how the user desires to access digital content and issues an access request to a particular digital content producer, who then authenticates the user making the request, where upon  pg. 9, [0129] which describes how the synchronizer may facilitate payment for delivery of digital content and receive payment in return for the accepted tokens).
Schrader teaches of obtaining content location information to enable differential charging algorithms for multimedia broadcast and multicast service. de Jong teaches of synchronizing for digital content access control. Both references are drawn to managing content provision, specifically in view of cost and access rights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schrader to include the communicating of a token to a user equipment, where the token is to be included in a request for content, as taught by de Jong, for the purpose of providing a digital content access control solution that requires less communication with digital content providers (see pg. 1, [0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve in minimizing the communication with the digital content providers to better utilize the available bandwidth for the users.
claim 12, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Shrader et al. (US 2016/0182244 A1, herein Shrader) discloses the steps are performed by a system (title; and pg. 2, [0025]; and pg. 3, [0032]).
As per claim 18, it refers to a non-transitory computer-readable medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Shrader et al. (US 2016/0182244 A1, herein Shrader) discloses the steps are performed by a computer program (pg. 3, [0033]; and pg. 6, [0053]).

As per claim 2, Shrader in view of de Jong discloses all the elements of claim 1, and Shrader further teaches wherein applying the charging treatment comprises storing information regarding at least one of: a cost to be charged a subscriber associated with the user equipment and a cost to be charged to a content provider managing the content provider system (pg. 2, [0013] which describes the generating of a charging related message that includes content location information indicating the content location, as determined for the requested multimedia content; and pg. 6, [0054] which describes determining (Block 404) a content location of the requested multimedia content and generating (Block 406) a charging-related message that includes content location information for the requested multimedia content; and pg. 5, [0047] and Fig. 2-3 which describes determining the content location of the requested multimedia content; and pg. 5, [0049] which describes how location indication allows the 

As per claim 3, Shrader in view of de Jong discloses all the elements of claim 1, and Shrader further teaches wherein applying the charging treatment comprises storing a type of usage data indicated by the charging treatment that can be correlated to at least one of: a cost to be charged a subscriber associated with the user equipment and a cost to be charged to a content provider managing the content provider system (pg. 2, [0013] which describes the generating of a charging related message that includes content location information indicating the content location, as determined for the requested multimedia content; and pg. 6, [0054] which describes determining (Block 404) a content location of the requested multimedia content and generating (Block 406) a charging-related message that includes content location information for the requested multimedia content; and pg. 5, [0047] and Fig. 2-3 which describes determining the content location of the requested multimedia content; and pg. 5, [0049] which describes how location indication allows the charging node 52 to differentiate charging for multimedia content that is delivered from an internal data 

As per claim 5, Shrader in view of de Jong discloses all the elements of claim 1, and Shrader further teaches wherein inspecting the first data or the second data includes detecting the token in the first data and determining the charging treatment based on a value included in the charging field of the token (pg. 2, [0012] which describes receiving an access request that identifies requested multimedia content including determining a content location of the requested multimedia content; and pg. 5, [0047], which describes requested multimedia content including determining the content location; and pg. 5, [0049] which describes how location indication allows the charging node 52 to differentiate charging for multimedia content that is delivered from an internal data store 20, 22 or 24 versus multimedia content that is delivered from an external data store 18, where the location of the requested data is determined by inspecting the content id on the request and where the charging treatment is determined based on the content location; and pg. 5, [0051] which describes content identifiers, such as the content names, links, or identification numbers or codes used by subscriber devices to request particular multimedia content from the network 10, where the content  which describes the method including determining a content location of the requested multimedia content and generating a charging-related message that includes content location information).
de Jong further teaches wherein inspecting the first data or the second data includes detecting the token in the first data and determining the charging treatment based on a the value included in the charging field of the token (abstract which describes digital content access control for creating an authenticated digital content request based in part on a request for digital content with information used by one or more content repositories to validate the authenticated digital content request; and pg. 1, [0009] which describes how the user desires to access digital content and issues an access request to a particular digital content producer, who then authenticates the user making the request, where upon successful user authentication, the digital content producer may grant access to the digital content or may issue a token that may be presented at a later time and redeemed in exchange for access to the digital content; and pg. 5-6, [0099-0100] and Fig. 3 which describes how the content provisioner can receive a digital content request and return an authenticated digital content request, where the content provisioner may comprise a content rights database to store an association between one or more users and a description of the digital content that they are authorized to access as well as a provisioner manager in communication with the contents rights database, that receives a digital content request and communicates with content rights database to determine whether the user is authorized to access the digital content and may further comprise an issuer to issue a  pg. 9, [0129] which describes how the synchronizer may facilitate payment for delivery of digital content and receive payment in return for the accepted tokens).

As per claim 14, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.
As per claim 19, it refers to the non-transitory computer-readable medium of claim 18 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Shrader view of de Jong discloses all the elements of claim 1, and de Jong further teaches wherein the token further comprises a user identifier field that includes an identity of the user equipment that is known to be authentic by the core network and the content provider system and that is usable to validate the request for the content (abstract which describes digital content access control for creating an authenticated digital content request based in part on a request for digital content with information used by one or more content repositories to validate the authenticated digital content request; and pg. 1, [0009] which describes how the user desires to access digital content and issues an access request to a particular digital content producer, who then authenticates the user making the request, where upon successful user authentication, the digital content producer may grant access to the digital content or may issue a token that may be presented at a later time and redeemed in exchange for access to the digital content; and pg. 3, [0066-0072] and Fig. 40-46 which describes a method of creating an authenticated digital content request and validating an authenticated digital content request dynamically using the computing tokens; and pg. 4, [0086-0087] which describes the authenticator as an identifier for use in obtaining access to digital content associated with the authenticator as well as the token as an authenticator comprising a cryptogram; and pg. 5, [0094] which describes how the user device comprises a subscriber identity module card that comprises the subscriber’s personal cryptographic identity key; and pg. 5-6, [0099-0100] and Fig. 3 which describes how the content provisioner can receive a digital content request and return an authenticated digital content request, where the content provisioner may comprise a content rights database to store an association between one or more users and a description of the digital content that they are authorized to access as well as a provisioner manager in communication with the contents rights database, that receives a digital content request and communicates with content rights database to determine whether the user is authorized to access the digital content and may further comprise 
Schrader teaches of obtaining content location information to enable differential charging algorithms for multimedia broadcast and multicast service. de Jong teaches of 
As per claim 15, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Shrader in view of de Jong discloses all the elements of claim 1, and Shrader further teaches wherein inspecting the first data or the second data includes detecting a label indicating the charging treatment in an unencrypted portion of the second data that includes the content and determining the charging treatment based on the label (pg. 5, [0047], which describes requested multimedia content including determining the content location; and pg. 5, [0049] which describes how location indication allows the charging node 52 to differentiate charging for multimedia content that is delivered from an internal data store 20, 22 or 24 versus multimedia content that is delivered from an external data store 18; and pg. 5, [0051] 
As per claim 16, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.
As per claim 20, it refers to the non-transitory computer-readable medium of claim 18 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

As per claim 8, Shrader in view of de Jong discloses all the elements of claim 7, and Shrader further teaches wherein the unencrypted portion of the second data that includes the content includes a transmission control protocol header (pg. 1, [0005] which describes the MBMS multimedia broadcast/multicast service where multimedia content is broadcasted or multicasted, as a point to multipoint transmission; 

As per claim 9, Shrader in view of de Jong discloses all the elements of claim 1, and Shrader further teaches of inspecting the first data or the second data to determine a policy treatment for the content, wherein the second data that includes the content is sent to the user equipment according to the policy treatment (pg. 2, [0013] which describes the generating of a charging related message that includes content location information indicating the content location where the 
As per claim 17, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 9 above, and is therefore rejected under the same art and rationale.

As per claim 10, Shrader in view of de Jong discloses all the elements of claim 9, and Shrader further teaches wherein sending the second data that includes the content to the user equipment according the policy treatment includes sending the second data that includes the content to the user equipment according to a specified quality-of-service (pg. 2, [0013] which describes the generating of a charging related message that includes content location information indicating the content location where the charging-related message enables differentiated charging as a function of the content location; and pg. 4, [0037] which describes the data store for caching multimedia content that may or may not be consumed by the user of the subscriber device, where to the extent that consumption occurs the teachings can be used to generate a charging-related message that reflects the fact that the multimedia content involved in that consumption event was sourced from the data store; and pg. 4, [0039-0041] which describes how the processing circuit is configured to determine if the requested multimedia content is available for delivery to the subscriber device from a data store that is internal to the network by determining availability based on a location of the subscriber device within the network; where in a restrictive case, the content would not be considered as available for delivery unless a copy of the requested content was in the data store associated with the base station serving the subscriber device, as compared to a less restrictive case, where the content would be considered as being available from an internal data store if any data store in the RAN held a usable copy of the content, for further detail to describe as any data store within a geographic distance, cell distance, or network-hop distance held a copy would be considered as being available, in which the network node may be configured to always apply the restrictive case evaluation or the less-restrictive case evaluation, or to select which case logic to apply in dependence on dynamic factors, such as involved-cell loading, sidehaul 

claim 11, Shrader in view of de Jong discloses all the elements of claim 1, and Shrader further teaches wherein the network gateway of the core network is a packet data network gateway and inspecting the first data or the second data to determine the charging treatment for the content includes operating the packet data network gateway that inspects the first data or the second data (pg. 2, [0013] which describes the generating of a charging related message that includes content location information indicating the content location, as determined for the requested multimedia content; and pg. 2, [0025] which describes the wireless communication network for providing communication services to subscriber devices; and pg. 3, [0031] which describes the CN including one or more serving gateways and a packet gateway; and pg. 5, [0047] and Fig. 2-3 which describes determining the content location of the requested multimedia content; and pg. 5, [0049] which describes how location indication allows the charging node 52 to differentiate charging for multimedia content that is delivered from an internal data store 20, 22 or 24 versus multimedia content that is delivered from an external data store 18, where the location of the requested data is determined by inspecting the content id on the request and where the charging treatment is determined based on the content location; and pg. 5, [0051] which describes how certain popular or previously requested TV shows, movies, videos, etc., are cached internally, while other less popular content can be provided through the network 10 but is available only from external data stores; and pg. 6, [0054] which describes determining (Block 404) a content location of the requested multimedia content and generating (Block 406) a charging-related message that includes content location information for the requested multimedia content).

As per claim 21, Shrader in view of de Jong discloses all the elements of claim 6, and de Jong further teaches wherein the identity of the user equipment is a federated identity that establishes a joint identity context between the core network and the content provider system (abstract which describes digital content access control for creating an authenticated digital content request based in part on a request for digital content with information used by one or more content repositories to validate the authenticated digital content request; and pg. 1, [0009] which describes how the user desires to access digital content and issues an access request to a particular digital content producer, who then authenticates the user making the request, where upon successful user authentication, the digital content producer may grant access to the digital content or may issue a token that may be presented at a later time and redeemed in exchange for access to the digital content; and pg. 3, [0066-0072] and Fig. 40-46 which describes a method of creating an authenticated digital content request and validating an authenticated digital content request dynamically using the computing tokens; and pg. 4, [0086-0087] which describes the authenticator as an identifier for use in obtaining access to digital content associated with the authenticator as well as the token as an authenticator comprising a cryptogram; and pg. 5, [0094] which describes how the user device comprises a subscriber identity module card that comprises the subscriber’s personal cryptographic identity key; and pg. 5-6, [0099-0100] and Fig. 3 which describes how the content provisioner can receive a digital content request and return an authenticated digital content request, where the content provisioner may comprise a content rights database to store an association between 
Schrader teaches of obtaining content location information to enable differential charging algorithms for multimedia broadcast and multicast service. de Jong teaches of synchronizing for digital content access control. Both references are drawn to managing content provision, specifically in view of cost and access rights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schrader to include the communicating of a token to a user equipment, where the token is to be included in a request for content, as taught by de Jong, for the purpose of providing a digital content access control solution that requires less communication with digital content providers (see pg. 1, [0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve in minimizing the communication with the digital content providers to better utilize the available bandwidth for the users.

As per claim 22, Shrader in view of de Jong discloses all the elements of claim 9, and Shrader further teaches wherein the policy treatment is indicated in a policy field (pg. 2, [0013] which describes the generating of a charging related message that includes content location information indicating the content location where the charging-related message enables differentiated charging as a function of the content location; and pg. 4, [0037] which describes the data store for caching multimedia content that may or may not be consumed by the user of the subscriber device, where to the extent that consumption occurs the teachings can be used to generate a charging-related 
de Jong further teaches wherein the policy treatment is indicated in a policy field of the token (abstract which describes digital content access control for creating an authenticated digital content request based in part on a request for digital content with information used by one or more content repositories to validate the authenticated digital content request; and pg. 1, [0009] which describes how the user desires to access digital content and issues an access request to a particular digital content producer, who then authenticates the user making the request, where upon successful user authentication, the digital content producer may grant access to the digital content or may issue a token that may be presented at a later time and redeemed in exchange for access to the digital content; and pg. 5-6, [0099-0100] and Fig. 3 which describes  pg. 9, [0129] which describes how the synchronizer may facilitate payment for delivery of digital content and receive payment in return for the accepted tokens).
Schrader teaches of obtaining content location information to enable differential charging algorithms for multimedia broadcast and multicast service. de Jong teaches of synchronizing for digital content access control. Both references are drawn to managing content provision, specifically in view of cost and access rights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schrader to include the communicating of a token to a user equipment, where the token is to be included in a request for content, as taught by de Jong, for the purpose of providing a digital content access control solution that requires less communication with digital content providers (see pg. 1, [0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve in minimizing the communication with the digital content providers to better utilize the available bandwidth for the users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683